HARWOOD, Justice.
Supreme Court Rule 24 requires that the organization of the court be shown at the beginning of the transcript for an appeal. A form for such showing is set forth in said rule.
Where the record fails to show the organization of the court, such deficiency is jurisdictional and this court must take notice thereof ex mero motu. McPherson v. Stallworth, 262 Ala. 367, 78 So.2d 924; Barnes v. Salter, 270 Ala. 110, 116 So.2d 748; West v. Camp, 264 Ala. 644, 89 So.2d 170; Tidwell v. State, 41 Ala.App. 296, 130 So.2d 206.
The record in this appeal fails to show the organization of the court.
We have examined the original record in Barnes v. Salter, supra. The statements in that record as to the proceedings below, and which were considered insufficient to show the organization of the court, are to all intents and purposes, the same as the statements in the present record. Of necessity, therefore this appeal must be dismissed.
Appeal dismissed.
LIVINGSTON, C. J., and SIMPSON and MERRILL, JJ., concur.